Name: 2001/901/EC: Council Decision of 10 December 2001 amending Decision 2001/549/EC providing macro-financial assistance to the Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: cooperation policy;  Europe;  economic policy
 Date Published: 2001-12-18

 Avis juridique important|32001D09012001/901/EC: Council Decision of 10 December 2001 amending Decision 2001/549/EC providing macro-financial assistance to the Federal Republic of Yugoslavia Official Journal L 334 , 18/12/2001 P. 0030 - 0030Council Decisionof 10 December 2001amending Decision 2001/549/EC providing macro-financial assistance to the Federal Republic of Yugoslavia(2001/901/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 308 thereof,Having regard to the proposal of the Commission,Having regard to the opinion of the European Parliament(1),Whereas:(1) The Commission consulted the Economic and Financial Committee before submitting its proposal.(2) Decision 2001/549/EC(2) provides for macro-financial assistance to be made available to the Federal Republic of Yugoslavia with a view to helping this country meet its external financing needs and supporting the authorities' reform efforts.(3) The Federal Republic of Yugoslavia is likely to require significant additional external financing over and above official financing which could be provided by the International Monetary Fund, the World Bank and bilateral donors.(4) An increase in the grant component of the Community's macro-financial assistance to the Federal Republic of Yugoslavia is an appropriate measure to help, with other donors, ease the country's financial constraints.(5) The Treaty does not provide, for the adoption of this Decision, powers other than those of Article 308,HAS DECIDED AS FOLLOWS:Sole ArticleArticle 1(3) of Decision 2001/549/EC shall be replaced by the following: "3. The grant component of this assistance shall amount to a maximum of EUR 120 million."Done at Brussels, 10 December 2001.For the CouncilThe PresidentL. Michel(1) Opinion delivered on 29 November 2001 (not yet published in the Official Journal).(2) OJ L 197, 21.7.2001, p. 38.